Deen, Presiding Judge.
1. The motion to suppress evidence of automobile parts stripped from a stolen car and lying in plain view in the back of an open truck was properly denied. Smith v. State, 132 Ga. App. 691 (1) (209 SE2d 112). Where the defendant, driving at a fast clip, skidded into the highway in front of the peace officer’s vehicle and immediately thereafter "broadsided” into a side road, the officer was within his rights in attempting to stop the vehicle and in following it when it did not do so. The driver, who is the defendant in this motor vehicle theft case, after about a half mile left the road and drove the truck through a com field into a woods, jumped out and attempted to flee along with a passenger, and was shot and wounded. The defendant was taken to the hospital and the vehicle to the station house, where the automobile parts (hood, fenders, bumper, grill, etc.) were identified as parts stripped from a stolen car which had been discovered in the vicinity two days previously. Assuming, as contended, that this was a "search,” it is not rendered illegal by the fact that this was not done at the point of detention. "There is little to choose in terms of practical consequences between an immediate search without a warrant and the car’s immobilization until a warrant is obtained.” Chambers v. Maroney, 399 U. S. 42, 52 (90 SE 1975, 26 LE2d 419) quoted in Caito v. State, 130 Ga. App. 831, 835 (5) (204 SE2d 765). *932Additionally, the pursuing officer testified that he had previously discovered the stripped vehicle, and noticed car parts in the truck which appeared to match with it as the truck was turning off the highway ahead of him. For this additional reason there was probable cause for further investigation. Wynn v. Caldwell, 231 Ga. 763 (204 SE2d 143).
2. Where the defendant’s guilt of theft of a motor vehicle is wholly dependent on the inference arising from possession of a part of the stolen car, and such possession is shown by uncontradicted and unimpeached testimony to be consistent with his innocence, the evidence is insufficient to warrant conviction. Law v. State, 106 Ga. App. 782 (128 SE2d 204); Cox v. State, 109 Ga. App. 797 (1) (137 SE2d 516). Where, on the other hand, other circumstances appear pointing in their totality to the guilt of the accused, a jury question may be presented. Howington v. State, 110 Ga. App. 452 (138 SE2d 677); Freeman v. State, 112 Ga. App. 307 (145 SE2d 44).
The vehicle was stolen in Hall County on the afternoon of February 12 and found off a dirt road in Lumpkin County the following day with the front end stripped, strongly suggesting that the thieves or their confederates had dismantled the vehicle within a few hours. The parts were found in the defendant’s possession six or seven miles away, on February 15, two days later. The defendant testified that he and the companion in the car with him had been rabbit hunting on February 14 and found the parts piled up near a road, and had returned the following day to take possession of them. The men were friends and lived in the same neighborhood, as did their families. Both fled instead of stopping when signaled by the deputy sheriff. The defendant’s companion then disappeared, and the defendant testified that he had tried unsuccessfully to have a subpoena served on him. Flight is a circumstance to be considered among others as evidence of guilt. Smith v. State, 122 Ga. App. 470 (177 SE2d 485). The unlikelihood that the car would have been stolen and immediately stripped, and the parts then abandoned near an open road, the flight when pursued by the sheriff, the absence of the only witness in a position to corroborate the defendant’s explanation, and the *933probability or improbability of the defendant wanting to possess the materials without showing any use to which he intended to put them, all rendered the credibility of the defense a jury question.
3. Motor vehicle theft is a form of theft by taking under Code § 26-1802. Therefore, under Code § 26-1811 venue may be laid in any county in which the accused exercised control over it. Bell v. State, 123 Ga. App. 739 (182 SE2d 344). Code § 26-1813 deals merely with the punishment for such theft but does not excise it from the general class named in Code § 26-1811. Where both the vehicle and the parts were found in Lumpkin County, venue was properly established.
4. Error is enumerated on instructions relating to recent possession of stolen property in which the court said that "such possession, if not explained by all of the evidence to the satisfaction of the jury consistent with the innocence of the defendant, may raise an inference of guilt.” Does the phrase "all of the evidence” mean "the evidence as a whole,” or would it be interpreted, as contended by the appellant, to mean that all of the evidence must be consistent with innocence before such inference would be rebutted? The court continued: "This is an inference that the jury may draw, but is not compelled to draw from the evidence, and is not an inference which the law draws from the facts.” We do not think the language such as to mislead the jury into believing that they could not find the defendant’s explanation satisfactory if they found conflicts in the evidence before them. This ground is without merit. Further, Enumerations 5, 6 and 7 deal with charges explaining the meaning of the terms parties to crime, sole or joint possession, and actual or constructive possession. The last of these was expressly withdrawn. In view of the defendant’s testimony that he and a companion found the parts in the woods and later went together to retrieve them, these instructions were not inappropriate.
5. Enumeration 8 complains that the court charged that "if you find and believe that the defendant is not guilty of any crime, or if you have a reasonable doubt of his guilt, it would be your duty to acquit.” The charge might well have been misleading under the circumstances. *934Theft of motor vehicle parts is a separate crime from motor vehicle theft under Code § 26-1813, and one for which the defendant was not indicted. If the words "guilty of any crime” meant to the jury that they should convict of a crime other than that charged in the indictment, it would of course be error. The record shows, however, that this interpretation was not adopted. The jury returned with a question as to whether it had any discretion to alter or reduce "the charge in this case.” The court replied that theft of a motor vehicle is a felony. The foreman then said, "It was regarding the situation — there was something in there about the possession of the parts as related to the car, I believe, and what the possibilities were relating to that.” The court repeated the instruction on inference from recent possession, saying they must find an offense for which conviction could be had under the indictment, and the inference of guilt must be sufficient to identify the defendant as a guilty party and convict him of the crime under the indictment. Only motor vehicle theft was charged. It was clear that the jury was asking and the court replied that no lesser degree of larceny was involved. No reversible error appears.
6. Where a reducible felony is involved it is to the defendant’s advantage, and he is entitled to have an instruction given the jury that they may recommend misdemeanor punishment, even in the absence of a request, and it is reversible érror to fail to do so. Moody v. State, 216 Ga. 192 (115 SE2d 526). The situation still obtains under the present Code § 26-3101 which superseded Code § 27-2501. Ezzard v. State, 229 Ga. 465 (6) (192 SE2d 374). The court did not err in instracting the jury that they could make such recommendation, which "is not binding on the court, but will be considered.” As a matter of fact the jury did make the recommendation and the court refused to follow it, but instead rendered the minimum felony sentence. In such cases the court must give the jury this option, but it places no onus on him to follow the recommendation forthcoming. It follows that the charge was without error.

Judgment affirmed.


Bell, C. J., Quillian, Clark, Stolz, Webb and Marshall, JJ., concur. Evans, J., dissents. Pannell, P. J., concurs specially in the dissent.

Argued June 30, 1975
Decided September 4, 1975
Rehearing denied October 1, 1975
Robert E. Andrews, for appellant.
JeffC. Wayne, District Attorney, Roland H. Stroberg, Assistant District Attorney, for appellee.